Citation Nr: 1012683	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-40 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

2.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound of the left leg.  

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound of the left hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 
1971 and from May 1972 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The April 2007 rating decision changed the ratings for the 
left leg gunshot wound.  The original grant of service 
connection, in 1979, used diagnostic codes 7804-8627 and 
granted one combined rating of 10 percent.   Diagnostic code 
7804 is for a painful scar and code 8627 is for a nerve 
injury.  The April 2007 decision granted a 10 percent 
evaluation for residuals of a gunshot wound of the left leg 
using diagnostic codes 5311-8627.  Diagnostic code 5311 is 
for an injury to Muscle Group XI, the muscles of the calf.  
The April 2007 decision granted a separate 10 percent rating 
under diagnostic code 7804, for a painful scar, left calf, 
associated with residuals of gunshot wound to the left leg.  
The Veteran initially disagreed with all ratings.  The 
statement of the case covered the ratings for the gunshot 
wound and the painful scar, as well as other issues.  The 
Veteran's substantive appeal specified that he was only 
appealing the issues set forth above.  He did not appeal the 
rating for the scar, so that issue is dismissed.  
38 U.S.C.A. § 7105(d)(5).  

In November 2007, a Decision Review Officer (DRO) at the RO 
increased the rating for the gunshot wound of the left hand 
from noncompensable to 10 percent disabling.  Since this is 
not the highest rating that can be assigned and the Veteran 
has perfected his appeal, the claim for increase remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The claim for a disability rating in excess of 10 percent 
for residuals of a gunshot wound of the left hand is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In August 2003, the RO denied the Veteran's claim for 
service connection for allergic dermatitis (claimed as 
chloracne).  He was notified that month and did not appeal.  

2.  Evidence of record at the time of the August 2003 RO 
decision included the Veteran's speculation as a lay 
witness, a report of biopsy studies done at a private 
university for VA, to the effect that the Veteran's skin 
changes were most compatible with urticaria or a drug 
reaction, and VA clinical notes that were summarized in 
December 2000 stating that the Veteran had a formaldehyde 
allergy from his clothing.  There was no competent evidence 
that the Veteran had chloracne.  There was no competent 
evidence connecting the Veteran's skin condition to disease 
or injury during service or to a service-connected 
disability.  

3.  Evidence received since the August 2003 RO decision, 
includes VA medical records and continued speculation by the 
Veteran as a lay witness.  There is still no competent 
evidence that the Veteran has chloracne.  There is still no 
competent evidence connecting the Veteran's skin condition 
to disease or injury during service or to a service-
connected disability.  

4. The evidence presented since the August 2003 RO decision 
is cumulative and redundant.

5.  The service-connected PTSD does not produce occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.

6.  The service-connected muscle residuals of a gunshot 
wound of the left leg are manifested by no more than a 
moderate muscle injury.  


CONCLUSIONS OF LAW

1.  The August 2003 RO decision denying service connection 
for a skin disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

2.  The evidence received since the RO's 2003 decision is 
not new and material and the Veteran's claim of entitlement 
to service connection for a skin disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The criteria for a disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2009).  

4.  The criteria for a disability rating in excess of 10 
percent for the muscle residuals of a gunshot wound of the 
left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5311 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  


Duty to Notify

In a letter dated in September 2006, the RO provided the 
Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim in April 2007.  The September 2006 
letter provided notice regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The September 2006 letter also notified the Veteran 
that the claim for service connection for a skin disorder 
was previously denied and of the information and evidence 
that is necessary both to reopen the claim and to establish 
entitlement to the underlying benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The notice was updated by 
the RO in August 2007.  The Veteran was provided with the 
rating criteria in the December 2007 statement of the case 
and again in a June 2008 letter.  The appellant was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in June 2009.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has 
complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had VA examinations and medical 
opinions have been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Whether New and Material Evidence has been Received to 
Reopen a Claim of Entitlement to Service Connection for a 
Skin Disorder

In order to establish service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In August 2003, the RO denied service connection for a skin 
disorder claimed as chloracne.  The RO explained that 
service connection for chloracne was denied because the 
Veteran did not have that disease.  Also, for it to be 
presumed to have been incurred in service, it must be 
manifested with a year after the last exposure.  In this 
case, chloracne was never manifested.  The medical records 
showed that the Veteran had allergic dermatitis due to 
formaldehyde, first documented in May 2000.  It was found 
that this was not incurred in or caused by military service.  

The Veteran did not submit a timely notice of disagreement 
with the August 2003 RO decision.  Decisions of the RO which 
are not appealed are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).  

However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  Effective for 
claims such as this, filed after August 29, 2001:  A 
claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no 
jurisdiction to consider a previously denied claim unless 
the appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
Veteran has submitted new and material evidence to reopen 
the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Veteran has asked that his claim for a skin disorder be 
reopened but he has not furnished any new and material 
evidence to reopen the claim.  

There were no visible eruptions when the Veteran was seen at 
the VA dermatology clinic in November 2007.  An April 2008 
VA dermatology clinic note shows the Veteran had a history 
of recurrent allergic contact dermatitis (ACD) and was seen 
for a possible outbreak.  It was noted that patch tests had 
been positive for other allergens.  Skin changes were 
described in detail.  It was noted that the changes could be 
demonstrated by purpuric allergic contact dermatitis, 
seborrheic dermatitis, an ACD.  Scarring but no skin 
disorders were noted on the July 2008 VA general medical 
examination.  

Since the August 2003 RO denial of service connection for 
the Veteran's skin condition, there is still no competent 
medical evidence that the skin disorder is chloracne.  There 
is still no competent medical evidence that the skin 
disorder is related to any aspect of the Veteran's service.  

The medical evidence received since August 2003 is 
cumulative and redundant of the medical evidence of record 
at the time of the previous denial.  It simply confirms the 
previous diagnosis and that the Veteran experiences allergic 
reactions from time to time.  The diagnosis of ACD is an 
interesting one as it contains a medical opinion as to 
etiology within the diagnosis.  That is, by diagnosing ACD 
the doctors have expressed opinions to the effect that the 
Veteran's outbreaks of dermatitis are due to current contact 
with something he is allergic to.  Moreover, they have 
specifically identified formaldehyde, a chemical commonly 
used in finishing cloth and keeping it wrinkle free.  

Also, the lay evidence is cumulative and redundant.  The 
Veteran has not presented anything beyond his initial 
speculation of a connection to service.  

Although the September 2006 notice letter discussed the need 
for new and material evidence at some length, there is 
simply nothing here that meets that requirement.  Because VA 
has not received new and material evidence, the Board has no 
jurisdiction to consider a previously denied claim.  The 
request to reopen the claim must be denied.  

Disability Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at 
least a year before the date the claim was received in 
August 2006.  See 38 C.F.R. §§ 3.157, 3.400(o) (2009).  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The RO granted 
TDIU in June 2009, so that benefit need not be discussed 
further in this decision.  

PTSD, Currently Rated as 50 Percent Disabling

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
the practice of staged rating for initial claims.  That is, 
the extent of the disability may vary during the processing 
of a claim so it is appropriate to assign different ratings 
at different stages of the claim.  In this case, the RO 
granted service connection with a 50 percent rating from 
September 18, 2006, a 100 percent rating based on 
hospitalization from October 25, 2006, and a 50 percent 
rating from January 1, 2007.  The Veteran has appealed for 
higher evaluations, emphasizing the impact of his memory 
problems on his work.  

The General Rating Formula for Mental Disorders, including 
PTSD, is:                        
*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name................................................................................
...100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.....................................................
................70 percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.........................................................50 percent; 
38 C.F.R. § 4.130, Code 9411 (2009).  

VA clinical notes contain an initial psychiatry assessment 
dated September 18, 2006.  The Veteran complained that he 
was not sleeping at night and his wife said that he was 
thrashing around and having night sweats.  He had gone to a 
Vietnam reunion in July and it triggered a lot of emotion.  
He told of several deaths of fellow servicemen in Vietnam.  
His military history, as well as his family history and post 
service experience were outlined.  On mental status 
examination, he was noted to be appropriately dressed and 
cooperative.  Speech had a normal rate, rhythm, volume, and 
articulation.  His mood and affect were depressed and 
tearful.  Rat phobia was reported.  His thought processes 
were linear and thought content was within normal limits.  
He reported that his wife and boss had commented on short 
term memory problems.  There were no apparent deficits.  
Insight and judgment were fair.  The diagnoses were PTSD and 
depression.  

The September 2006 assessment concluded with a GAF score of 
50.  The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In late October 2006, the Veteran presented for an initial 
psychiatric evaluation for a 6 week intensive symptoms 
management track.  He reported PTSD symptoms of 
hypervigilance, quick startle reflex, night sweats, and 
night terrors, including night- mares and flashbacks.  A 
poor sleep pattern, and a pattern of malfunctioning in 
relationships.  He gave a history of comrades being killed 
in combat in Vietnam and of recent problems at work due to 
poor memory and concentration difficulties.  He was groomed 
and cooperative, but paranoid, tearful and anxious.  His 
speech had a normal rate, volume, and rhythm.  His mood was 
euthymic and his affect was sad.  Thought processes were 
logical, linear, and goal directed.  He denied 
hallucinations, delusions, or preoccupations.  He reported 
short term memory problems.  He denied suicidal ideation.  
Insight and judgment were fair.  The diagnosis was PTSD and 
the GAF was 50.  

Subsequent clinical notes dealt with the Veteran's 
participation in therapy, mostly without providing 
information to rate the extent of the disability.  There is 
an addendum dated in early November 2006 which shows that 
the Veteran was given psychological tests.  He endorsed 
severe symptoms including sleep disturbance, isolation, 
anger, feelings of detachment, feelings of internal 
numbness, suspiciousness, nervousness, poor concentration, 
exaggerated startle response, automatic hyperarousal, 
depressed mood, fearfulness, irritability, nightmares, 
tearfulness, and feelings of sadness.  He reported moderate 
symptoms of muscle tension, decreased energy, decreased 
libido, anhedonia, intrapunativeness, indecisiveness, and 
feelings of hopelessness, helplessness, low self esteem, 
pessimism, and guilt.  The diagnosis was PTSD and the GAF 
was 40.  

A GAF from 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family and was unable to work).  See Cathell v. 
Brown, 5 Vet. App. 539 (1996).  Since this GAF score was 
based on the Veteran's complaints rather than on an 
examiner's objective findings, it is not persuasive.  

The same psychologist saw the Veteran on discharge from the 
program, in early December 2006 and continued the GAF of 40.  
He reported that the Veteran had a great deal of difficulty 
maintaining focus during the last week of the program.  His 
stress level increased and participation decreased.  He did 
not desire to develop significant relationships with other 
veterans and this resulted in some conflict.  He became more 
uncomfortable with other veterans.  He experienced worsening 
martial conflict during the program.  He was very worried 
about returning to work and left the program a day early.  
None of this information explains why a GAF score of 40 
would be appropriate, nor does it provide evidence to rate 
the disability.  

A VA psychiatry outpatient note, dated in early February 
2007, gives a GAF score of 58-60 and provides a supporting 
detailed report with a mental status examination.  It 
discussed how the Veteran's forgetfulness and carelessness 
affected his job.  Sleep problems left him feeling tired and 
sluggish.  He was unable to retire due to financial 
problems.  A young friend recently died of a sudden heart 
attack.  On mental status examination, he was noted to be 
somewhat anxious as he was running late for the appointment.  
His personal hygiene was adequate.  Eye contact was good.  
He was dressed casually and appropriately.  He did not 
manifest any psychomotor agitation or retardation.  He 
described his mood as anxious.  His affect was full range 
and congruent with his mood.  His speech was articulate, 
spontaneous and goal directed.  Thought processes were 
linear and logical.  Thought content was appropriate.  He 
denied suicidal or homicidal ideation, plan, or intent.  
There were no perceptual disturbances.  He was alerted and 
oriented.  Attention and concentration were adequate.  
Recent, immediate, and remote memories were intact.  
Language, fund of knowledge, judgment and insight were 
adequate.  The diagnosis was PTSD.  As noted above, the GAF 
was 58-60.  

A GAF from 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with co-
workers).  

The Veteran was afforded a VA PTSD examination later in 
February 2007.  His claims file and medical records were 
reviewed.  It was noted that he was receiving psychiatric 
follow-up care, individual psychotherapy, and marital 
therapy.  He was on psychiatric medication.  He continued to 
struggle with significant anxiety and anger management 
problems.  His pre-service, service, and post service 
histories were reviewed.  On psychiatric examination, the 
Veteran was noted to be clean, neatly groomed, and casually 
dressed.  Psychomotor activity was unremarkable.  Speech was 
unremarkable, but slow.  He was generally cooperative, but 
displayed some irritability.  He was intermittently tearful 
throughout the interview when discussing experiences in 
Vietnam.  On testing his attention, he was unable to do 
serial 7's.  He was fully oriented.  His thought processes 
were evasive, but otherwise unremarkable.  Thought content 
was unremarkable.  There were no delusions.  Judgment was 
fairly good and insight was fair to good.  Intelligence was 
above average.  Disturbed sleep was reported.  His behavior 
was appropriate during the interview, but he reported that 
he would verbally lash out at others.  Proverbs were 
interpreted appropriately.  There was no obsessive or 
ritualistic behavior, panic attacks, or suicidal or 
homicidal thoughts.  Impulse control was fair.  He was able 
to maintain personal hygiene and there was no problem with 
activities of daily living.  Remote and immediate memory 
were normal, while recent memory was mildly impaired.  He 
complained of increasing forgetfulness on the job.  

As to PTSD symptoms, the Veteran reported that he had 
recurrent and intrusive distressing recollections of the 
events in Vietnam.  He tried to avoid activities, people and 
events that aroused his recollections.  He reported 
difficulty falling and staying asleep, irritability, 
outbursts of anger, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  

The examiner estimated the Veteran's GAF at 53.  The 
examiner commented that the Veteran had worked for the Post 
Office for 23 years, but had been transferred several times 
due to various conflicts on the job.  He gave examples of 
recently forgetting to submit a leave slip for a doctor's 
appointment and increasing mistakes in mail delivery.  He 
also had increased marital conflict and limited social 
support.  

A VA psychiatry outpatient note, dated in April 2007, shows 
the Veteran underwent a 6 week intensive treatment program 
in November and December 2006.  He was receiving medication, 
as well as individual and marital therapy.  He reported 
sleeping about 5 hours a night, but it was sporadic.  He 
continued to have nightmares of his Vietnam experiences.  He 
had resigned from the Postal Service, effective in July 
2007.  He had mixed emotions about that because he wanted to 
work as long as he could.  The job was getting too stressful 
and he was making too many mistakes.  He reported memory and 
concentration problems led to poor performance.  He planned 
to get a part time job.  

He was seen to have adequate personal hygiene and grooming.  
He was dressed appropriately.  There were no manifestations 
of psychomotor retardation or agitation.  Eye contact was 
good and he was calm and cooperative.  He described his mood 
as "alright."  He had a full range affect congruent with his 
mood.  Thought processes were linear and logical.  Thought 
content was appropriate.  He denied suicidal or homicidal 
ideation, intent, or plan.  There were no perceptual 
disturbances.  He was alert and oriented.  Attention and 
concentration were adequate.  Memory was intact for recent, 
immediate and remote events.  Language, fund of knowledge 
and insight were adequate.  The Diagnosis was PTSD and the 
GAF was 60.  

In a letter dated in June 2007, a supervisor reported that 
the Veteran had severe problems with his memory and a very 
bad work record concerning misdeliveries.  When confronted 
with his mistakes, he became nervous and agitated.  He 
seemed incapable of doing his job.  The problems continued 
to worsen.  He had episodes where he yelled out at other 
employees without provocation.  He did not get along with 
other employees.  If he was approached, and did not know you 
were there, he would turn and confront you angrily.  

Also in June 2007, a postmaster wrote of the Veteran's 
increasing problem with misdeliveries.  He had several 
warnings for misdeliveries or improper procedure, some 
issued for the same address more than once.  As hard as he 
tried, he really did not seem to remember unless he was 
reminded.  It was felt the Veteran could no longer do his 
job.  He appeared to be unsuccessfully attempting to cope 
with mental, emotional, and physical stress.  

A private psychologist evaluated the Veteran in July 2007.  
He found a severe impairment in the Veteran's ability to 
relate to other people.  He reported a considerable impact 
on daily activities.  The deterioration of personal habits 
was considerable.  The constriction of interest was 
considerable.  There was definite impairment in 
understanding and the ability to remember and carry out 
instructions.  His ability to respond to supervision was 
considerably impaired.  To respond appropriately to co-
workers, he had severe impairment.  There was considerable 
impairment in his response to customary work pressures.  He 
was considered to be employable.  His ability to perform 
simple, complex, repetitive, and varied tasks was mildly 
impaired.  

A VA neuropsychologist saw the Veteran in late September 
2007 and prepared a detailed report.  The Veteran's history 
was reviewed.  He showed no evidence of psychomotor deficits 
or tremor.  He wore reading glasses and was able to read 
standard print without difficulty. There was no evidence of 
hearing impairment.  He was oriented.  Speech was clear and 
fluent, with normal prosody and volume.  Thought content was 
coherent and logical, with no obvious or reported delusions 
or hallucinations.  Recent and remote memory for historical 
personal details was grossly intact.  Affect was wide in 
range and appropriate to the topic of conversation.  He 
reported his mood was lethargic.  His appetite was fair and 
his sleep was good.  He denied suicidal or homicidal 
ideation.  Judgment and insight appeared adequate.  

The Veteran was given a battery of several tests.  His 
performance on the tests assessing effort showed grossly 
skewed performance indicative of an intentional attempt to 
portray himself as more impaired than is actually the case.  
Thus, the results of cognitive testing were not considered 
to be reliable or valid measure of his actual capabilities 
or limitations.  In summary, the Veteran was clearly 
attempting to make himself appear more impaired than was 
actually the case.  His description of his memory complaints 
was quite consistent with normal aging and normal memory 
errors.  He was able to plan and successfully complete a 
motorcycle trip to California, which was an example of 
intact planning, problem solving, attention, memory, and 
general cognitive functioning.  Similarly, he was able to 
get himself to the medical center without getting lost, 
although he lived 2 hours away.  He was able to remember, 
over several hours that he would need a copy of his test 
results for his Social Security Disability evaluation.  
Therefore, he demonstrated, functionally, that he has intact 
cognitive skills and showed no evidence of significant 
cognitive problems that would indicate an inability to work 
or learn a new skill.  Overall, the examiner concluded that 
it was likely that the Veteran's reported memory problems 
were due to normal aging and he was over-interpreting minor 
errors as being indicative of major pathology.  "While the 
patient's current diagnosis is most consistent with 
malingering, this does not rule out the possibility that he 
has other conditions.  That is, just because [a] person 
exaggerates or embellishes symptoms does not prove that they 
have no symptoms at all."  

The record contains further psychiatric outpatient treatment 
notes.  In November 2007, mental status examination findings 
were normal and the GAF was 62.  A GAF from 61 to 70 
indicates some mild symptoms, (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  

In June 2008, the Veteran was again seen by the VA 
psychiatry service and an outpatient note discussed his 
progress.  He had recently taken a trip to Europe.  He was 
sleeping well.  He reported struggling with memories after 
recently being contacted by family members of fellow 
servicemen.  His retirement benefits had been worked out and 
he was satisfied with his retirement package.  Findings on 
mental status examination were normal.  The GAF was 62.  

A VA PTSD examination was conducted in July 2008.  The 
claims folder was reviewed, as was the Veteran's history.  
He complained that his wife was pressuring him to become 
involved in her social activities and he did not want to be.  
He felt he just did not have the energy.  He had disturbed 
sleep and slept about 5 hours a night, with naps 4 days a 
week.  He noted that poor memory and concentration forced 
him to retire from the post office because he could not 
recall addresses or remember to hold mail.  He said that his 
memory and concentration had worsened over the last 5 years.  
He currently spent his time riding his motor cycle a couple 
of times a week and watching sports on television.  He took 
care of birds, fish, the lawn, and vegetable and flower 
gardens.  

Psychiatric examination showed the Veteran to be clean and 
casually, appropriately dressed.  Psychomotor activity was 
unremarkable.  Speech was spontaneous, clear and coherent.  
Attitude was cooperative, friendly, and attentive.  His 
affect was flat and his mood depressed.  He was easily 
distracted.  He was not able to subtract serial 7's.  He was 
oriented.  When expressing himself, he often lost focus and 
would not answer the question directly.  He had to be 
redirected several times.  Thought content was unremarkable.  
There were no delusions or hallucinations.  As to judgment, 
the Veteran understood the outcome of behavior.  His 
intelligence was average.  As to insight, he understood that 
he had a problem.  He interpreted proverbs appropriately.  
There was no inappropriate or obsessive/ritualistic 
behavior.  There were no panic attacks.  There were no 
suicidal or homicidal thoughts.  He was able to maintain 
personal hygiene and there were no problems with daily 
living.  Recent memory was normal, while remote and 
immediate memory were considered to be impaired.  

The concluding GAF was 50.  The examiner explained that the 
Veteran was reporting an energy level so low that he could 
not even accomplish small tasks.  Sometimes he did not want 
to go out of the house and he avoided being involved in 
social activities.  It appeared that the symptoms had 
worsened for him.  

Conclusion

The flat affect seen on the recent examination, as well as 
the other major symptoms reported by the Veteran, are within 
the criteria for the current 50 percent rating.  
Specifically, the memory impairment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships described 
by the Veteran are well within the criteria for the current 
50 percent rating.  

The next higher evaluation is 70 percent.  It requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  While one supervisor 
reported episodes of unprovoked irritability, no actual 
violence was reported and there is no evidence of any of the 
other criteria.  There is no evidence of any other impairment 
of impulse control.  

Specifically, examiners repeatedly reported that there was no 
suicidal ideation.  On several occasions it was reported that 
there were no obsessional rituals.  Speech was consistently 
normal, not intermittently illogical, obscure, or irrelevant.  
There is no evidence of panic attacks.  The Veteran has been 
shown to be able to function independently, appropriately and 
effectively, and these abilities have not been diminished by 
depression.  His travels to Europe and across the United 
States are examples of independent and effective functioning.  
There is no evidence of spatial disorientation; neglect of 
personal appearance, or hygiene.  The Veteran reports 
difficulty in adapting to work or a worklike setting and an 
inability to establish and maintain effective relationships.  
However, this is not shown to exceed the difficulty in 
establishing and maintaining effective work and social 
relationships for which the rating schedule provides the 
current 50 percent rating.  Thus, the objective findings have 
not at any time approximated the criteria for a rating in 
excess of 50 percent.  

The Board has considered the GAF scores.  There have been 
some low GAF scores.  These are not persuasive for three 
reasons.  First, the extremely detailed study done by a 
neuropsychologist in September 2007 indicates that the 
Veteran does not accurately describe his symptomatology.  
Second, the GAF scores of 40 in November and December 2006 
and the GAF of 50 on the July 2008 PTSD examination were 
based on the Veteran's complaints not objective findings.  
Third, the objective findings have been consistently normal 
or mild, and such low GAF scores are not consistent with the 
objective findings.  Thus, the Board concludes that the low 
GAF scores do not reflect occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, which would warrant a 
70 percent or higher rating.  On the other hand, there have 
been several GAF scores of 60 or more and these are 
consistent with the overall objective symptomatology.  

While the Veteran may feel that his PTSD warrants a 
schedular rating in excess of the current 50 percent, the 
objective examination findings form a preponderance of 
evidence against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether 
staged ratings should be assigned.  We conclude that the 
PTSD has not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 50 
percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the 
Veteran may disagree, the preponderance of medical evidence 
shows that the PTSD disability manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  There was an initial intensive six week treatment 
program in November and December 2006, shortly after PTSD 
was diagnosed.  However, no hospital or other intensive 
treatment has been required since that time.  The Veteran 
has asserted that he was forced to retire because he could 
no longer concentrate or remember things.  The 
neuropsychological work-up indicated this to be normal age 
related change and that the Veteran was exaggerating the 
extent of the impairment.  After considering the reports of 
his supervisors, the Board finds that the service-connected 
PTSD did not produce marked interference with employment 
beyond that contemplated by the criteria for the current 50 
percent rating.  In the absence of the required factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Gunshot Wounds

Generally, a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, 
the combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, 
the rating for the most severely injured muscle group will 
be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  38 C.F.R. § 
4.55(e).  Otherwise, for muscle group injuries in different 
anatomical regions (not acting on ankylosed joints), each 
injury is separately rated, and ratings are then combined 
under VA's "combined ratings table" at 38 C.F.R. § 4.25, for 
the purposes of determining schedular compensation ratings.  
38 C.F.R. § 4.55 (2009).  



Evaluation of muscle disabilities:  
    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
    (1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or infection.
    (ii) History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section.
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.
    (iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.
    (iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.
    (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of 
muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 (2009).  

Injury to Muscle Group XI, the posterior and lateral crural 
muscles; the muscles of the calf, will be rated as 30 
percent disabling where severe, 20 percent disabling where 
moderately severe, 10 percent disabling where moderate and 
noncompensable where slight.  38 C.F.R. Part 4, Code 5311 
(2009).

The service treatment records do not document the original 
injury and treatment.  When the Veteran was examined for 
National Guard service, in March 1972, he reported 
sustaining a gunshot wound in 1969.  Examination disclosed 2 
gunshot scars on the left lower leg.  

On VA examination in March 1979, the Veteran reported that 
in September 1968, he received a gunshot wound of the left 
hand and left leg from an accidental discharge of a .45 
caliber pistol.  He said the wound resulted only in soft 
tissue damage and he did not know of any bone damage.  He 
reported hyperesthesia on the lateral left leg distal to the 
exit wound, the left heel, and the lateral border of the 
left foot.  The left leg was reportedly sensitive when he 
used his legs or carried weight on the left leg.  It was 
worse in cold weather.  X-ray studies of the left leg showed 
no foreign body or fracture.  

On the left calf, there was a 2 by 3.5 centimeter entrance 
wound on the posteriomedial left calf.  The wound was well 
healed and nontender.  The exit wound was distal to the 
entrance wound and was located on the anterolateral aspect 
of the left leg.  It was 2 by 3 centimeters in size and 
quite tender to the touch.  The projectile traveled between 
the tibia and fibula.  There was hyperesthesia on the skin 
of the lateral leg, heel, left border of the left foot and 
left little toe.  Testing in that area with pinprick or 
pressure caused considerable discomfort.  The mid dorsum of 
the left foot, including the 3rd and 4th toes had anesthesia 
to pinprick.  There was normal sensation to the medial left 
foot and heel.  There was an area of decreased sensation to 
pinprick on the medial left leg distal to the entrance wound 
and extending down to the medial left ankle.  There was no 
loss of motion of the left knee, ankle or toes.  There was 
no loss of strength in the left lower extremity.  Color was 
normal and there was no evidence of vascular insufficiency.  
The diagnosis was residuals, gunshot wound, left hand and 
left leg.  

In April 1979, the RO granted service connection for 
residuals of a gunshot wound of the left leg, rated as 10 
percent disabling under diagnostic codes 7804 and 8627.  

In 1979, diagnostic code 7804 provided a rating of 10 
percent, and no more, if a superficial scar was tender and 
painful on objective demonstration.  38 C.F.R. Part 4, 
Code 7804 (1978).  The current criteria specifies that: 
Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Code 7804 
(2009).  

Diagnostic code 8627 is for neuritis of the internal 
saphenous nerve.  Paralysis of the internal saphenous nerve 
will be noncompensable where mild to moderate and will be 
rated as 10 percent disabling where severe to complete.  
Neuritis and neuralgia of the internal saphenous nerve will 
be rated on the same basis.  38 C.F.R. Part 4, Codes 8527, 
8627, 8727 (2009).  

With the above criteria in mind, the Board has reviewed the 
evidence.  VA clinical notes primarily deal with other 
problems so they will not be set forth in detail here.  The 
Veteran began being seen at a VA clinic in December 2000, he 
primarily complained of a skin rash, but also reported left 
leg discomfort from an old wound.  Pain was rated at 3 on a 
scale of 10.  

The Veteran had a battery of VA examinations in March 2007.  
The claims file was reviewed.  The Veteran's history was 
reviewed.  The left calf wounds had required surgical repair 
in 1968.  The wounds had been stable.  The wounds were 
through and through by a single large caliber bullet.  In 
the field, it had been bandaged and the Veteran given pain 
medication.  He reported that he was initially hospitalized 
for 4 months before being returned to duty.  He also 
reported that the wounds were infected before healing.  The 
Veteran complained of current pain and increased 
fatigability.  There was no decreased coordination, 
weakness, uncertainty of movement, or other symptoms.  

Physical examination of the left calf showed separate entry 
and exit scars.  There was a 1 inch exit wound scar on the 
lateral side and a 1.5 inch entry wound scar on the medial 
side.  The scars were tender or painful to the touch.  The 
scars were also adherent.  There was no residual damage to 
nerves, tendons or bones.  There was no muscle herniation, 
loss of deep fascia or muscle substance, or limitation of 
joint motion.  

X-ray studies showed an area of discontinuity of the skin 
along the medial aspect of the proximal to mid calf.  The 
examiner felt that the gunshot wound of the left calf 
resulted in decreased mobility and problems lifting and 
carrying.  There was a mild impact on chores, shopping, 
exercise, sports, and recreation.  There was no impact on 
traveling, feeding, bathing, dressing, toileting, and 
grooming.  

The Veteran's peripheral nerves were also examined in March 
2007.  The claims file was reviewed.  The Veteran reported 
that his left lateral calf and heel were affected by 
numbness and paresthesias, particularly burning pain.  Motor 
examination showed no impairment with a muscle strength of 5 
out of 5 in all muscles.  The left lower extremity had 
decreased responses to pain and light touch from the lateral 
calf into the heel.  There was hypersensitivity over the 
medial scar.  Deep tendon reflexes were normal at 2+ at the 
knees.  There was no atrophy, abnormal muscle tone or bulk, 
abnormal movements, or impairment of joint function.  Gait 
and balance were normal.  Neuralgia was present.  In the 
examiner's opinion, the disability would affect the Veteran 
with decreased mobility and problems lifting and carrying.  
There was a mild impact on chores, shopping, exercise, 
sports, and recreation.  There was no impact on traveling, 
feeding, bathing, dressing, toileting, and grooming.  

The Veteran's scars were specifically reported on for the 
March 2007 VA examination.  The claims folder and the 
Veteran's history were reviewed.  The scar on the posterior 
surface of the left lower extremity, the left medial calf, 
measured .5 by 1.5 inches.  It was tender to palpation with 
adherence and damage to the underlying tissues.  There was 
no limitation of motion, loss of function, or skin 
ulceration or breakdown.  The diagnosis was entry gunshot 
wound to the left calf.  

A VA general medical examination was done in July 2008.  The 
Veteran's claims folder and electronic records were 
reviewed.  The Veteran gave a history of sustaining a 
gunshot wound to his left hand and leg from the accidental 
discharge of a .45 caliber pistol in 1968.  The bullet went 
in the palmar aspect of the left hand towards the 
inferomedial aspect and came out the lateral aspect of the 
left hand, then went into the medial aspect of the left calf 
and exited from the lateral aspect.  As to the lower 
extremity scar, the Veteran reported that while it did not 
impact his gait and coordination, the scars were tender and 
painful, especially upon increased standing and walking.  
The entry wound scar on the medial aspect of the calf was 
reportedly numb and the exit wound scar was reportedly 
hypersensitive.  The Veteran complained of residual numbness 
on the dorsal aspect of his left foot.  

Physical examination showed an entry wound on the medial 
aspect of the left calf was shaped like a semicircle, 4 
centimeters across, 4 centimeters long, and 2 centimeters 
across, with a 0.5 centimeter depression.  A muscle loss was 
associated with the scar.  The scar was well healed, 
nontender, nonpainful, and similar in color to the 
surrounding skin.  There was numbness and diminished 
sensation around the scar.  There was depression of the 
surface contour and muscle loss.  

The exit wound scar on the lateral aspect of the left leg 
was slightly inferior to the entry wound and 2 centimeters 
in diameter.  There was increased sensitivity to the touch.  
It was tender and painful on examination.  There was 
depression of about 0.2 centimeter and it was adherent to 
underlying tissue.  There were no changes in color.  There 
did not appear to be any significant problem with gait, 
stance, or coordination.  

Neurologic evaluation showed motor responses to be 5/5 in 
both upper and lower extremities.  Deep tendon reflexes were 
normal at 2+ in the upper and lower extremities, with 
plantar reflexes down going.  Sensory responses to pinprick 
and light touch were diminished in the area of the entry 
wound of the left leg.  There were enhanced pinprick and 
light touch sensations towards the exit wound on the lateral 
calf area.  There was diminished pinprick and light touch 
response in the dorsal area of the left foot.  

The Veteran also had a VA orthopedic examination of in July 
2008.  The claims folder was reviewed.  The Veteran reported 
that the posterior medial entrance wound was not really 
sore, but the anterolateral exit wound was hypersensitive 
and painful.  He also complained of numbness on the top of 
his foot.  He said that a tight sock or any bumping would 
cause pain.  He put the pain at 7/10 if he bumped it or 
walked a lot.  Otherwise, he was pain free.  

The left leg showed scars on the posterior medial and 
anterolateral aspects.  The posterior medial scar was 3 x 2 
centimeter.  It was depressed and slightly adherent to the 
underlying tissue.  There was minimal tenderness to 
palpation.  It had a slightly lighter pigmentation.  The 
depression was 5-7 millimeter.  There was no drainage, 
erythema, or induration.  The anterolateral scar was 
depressed 2-3 millimeters and 3 x 1 centimeters in size.  It 
was very tender to palpation.  There was no induration, 
erythema, or drainage.  There was decreased sensation to 
light touch at the superficial peroneal nerve distribution.  
The Veteran had 5/5 strength on ankle plantar flexion.  The 
range of ankle motion was from 0 to 20 degrees dorsiflexion 
and 0 to 25 degrees plantar flexion, actively and passively.  
The range of motion of the knee was from 0 to 140 degrees, 
actively and passively.  There was no pain on motion and 
repetition did not cause pain or decreased motion.  Gait was 
normal.  There was no damage to any tendons and no muscle 
herniation.  

X-ray studies of the left leg were normal.  The examination 
concluded with assessments including painful scar of the 
left leg with very minimal loss of gastroc muscle, medially.  
The examiner expressed the opinion that the Veteran had an 
exquisitely painful scar with superficial peroneal 
neuropathy as the result of the left leg wound.  The 
injuries should not prevent him from doing light or 
sedentary work.  

Conclusion

The Board has considered the Veteran's assessments of his 
service-connected wound residuals.  However, we find that 
the objective findings of trained medical professionals are 
significantly more probative in determining the extent of 
the disability.  

As noted above, the left leg was originally rated as 10 
percent disabling considering codes for a painful scar and 
neurologic impairment.  The April 2007 rating decision 
assigned separate ratings for the painful scar and the 
gunshot wound.  The Veteran appealed the rating of the 
gunshot wound.  The record shows that to be a through and 
through wound, which is at least moderate.  38 C.F.R. 
§ 4.56(b).  A moderate wound of the calf is rated as 10 
percent disabling.  The next higher rating, 20 percent 
requires a moderately severe wound.  38 C.F.R. § 4.71a, Code 
5311.  A moderately severe wound is characterized by 
indications of loss of deep facia or muscle substance, which 
do not appear in this case.  There is no evidence of 
deficits in normal firm resistance.  There is no evidence of 
deficits in strength and endurance as compared with the 
sound side.  In short, the examination findings establish 
that the Veteran's leg does not have the muscle impairment 
consistent with a moderately severe injury warranting a 
higher rating.  The Board has considered the Veteran's 
complaints but finds that the objective findings by the 
trained medical professionals form a preponderance of 
evidence in this case.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Again, the Board has considered the issues raised by the 
Court in Hart and whether staged ratings should be assigned.  
We conclude that the left leg wound has not significantly 
changed and uniform rating is appropriate in this case.  At 
no time during the rating period has the disability exceeded 
the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the 
Veteran may disagree, the preponderance of medical evidence 
shows that the wound residuals are adequately compensated by 
the rating schedule.  The evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In this regard, the Board finds that there has been 
no showing by the Veteran that the service-connected wound 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  Specifically, there is 
no competent medical evidence that the wound residuals have 
required hospitalization since service or that they 
interfered with the Veteran's last employment.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  




ORDER

As new and material evidence has not been received, the 
petition to reopen a claim of entitlement to service 
connection for a skin disorder is denied.  

A disability rating in excess of 50 percent for PTSD is 
denied.  

A disability rating in excess of 10 percent for the muscle 
injury residuals of a gunshot wound of the left leg is 
denied.  


REMAND

The diagnostic code for Muscle Group IX, the intrinsic 
muscles of the hand does not provide ratings.  Rather, a 
Note provides that wounds of the hand will be rated on 
limitation of motion, with a minimum evaluation of 10 
percent.  38 C.F.R. § 4.73, Code 5309, Note (2009).  Turning 
to the ratings for limitation of motion, we  find that the 
thumb is rated on the distance between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, Code 5228.  The fingers are rated on the 
distance between the fingertips and the proximal transverse 
crease of the palm.  38 C.F.R. § 4.71a, Codes 5229, 5230.  
The July 2008 examination of the Veteran's left hand put 
those distances at 10 or more centimeters (4 or more 
inches).  That would mean the Veteran could not close his 
hand and would have a very severe disability.  However the 
examiner did not diagnosis or otherwise describe a severe 
disability.  

The measurements do not agree with the rest of the July 2008 
examiner's report.  Specifically, he reported ranges of 
motion of the finger joints that would close the hand.  He 
wrote that there was full abduction of all finger pads and 
full opposition of the thumb to the fingers.  Grip strength 
was 5/5.  It would be 0/5 if the fingers could not be closed 
to grip.  He did not diagnosis a severely disabled hand 
consistent with the distances he reported.  Instead, he 
diagnosed status post gunshot wound of the left hand with 
small asymptomatic scar and ulnar digital nerve injury to 
the left fifth finger and osteoarthritis of the left hand.  
The examiner expressed the opinion that the osteoarthritis 
in the hand was most likely not related to his original 
gunshot wound and that the injury should not prevent him 
from doing light or sedentary work.  

It is necessary to reconcile these divergent findings to 
properly rate the disability.  

Accordingly, the claim for a disability rating in excess of 
10 percent for residuals of a gunshot wound of the left hand 
is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination of his left hand.  The 
claims folder should be made available 
to the examiner for review.  Any tests 
or studies needed to respond to the 
following questions should be done.  

a.  The examiner should measure and 
report the ranges of motion of all 
finger and thumb joints of the left 
hand.  

b.  The examiner should measure and 
report any gap between the thumb and 
fingers when attempting to oppose the 
thumb to the fingers.  If there is no 
gap, the examiner should so state.  

c.  For each finger, the examiner 
should measure and report the gap 
between the fingertips and the proximal 
transverse crease of the palm, with 
fingers flexed to the extent possible.  
If there is no gap, the examiner should 
so state.  

d.  Any limitations of left hand 
function should be fully described.  

2.  Thereafter, the RO should readjudicate 
the left hand claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


